Citation Nr: 0507958	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  97-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
spine.  

2.  Entitlement to service connection for a sinus disorder, 
claimed as secondary to otitis externa.  

3.  Entitlement to service connection for a chronic throat 
disorder, claimed as secondary to otitis externa.  

4.  Entitlement to an increased evaluation for dorsal lumbar 
paravertebral myositis, currently rated as 20 percent 
disabling.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1994 and July 1996 rating 
decisions of the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

For the reasons outlined below the claim of entitlement to 
service connection for arthritis of the spine is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.

On appeal the veteran has raised the issues of entitlement to 
service connection for fecal and urinary incontinence 
secondary to myositis, and entitlement to service connection 
for a gastrointestinal disorder secondary to medication 
prescribed for myositis.  As these issues are not currently 
certified or developed for appellate review, it is referred 
to the RO for appropriate action. 
 

FINDINGS OF FACT

1.  The evidence of record does not show a diagnosis of a 
current sinus disorder.  

2.  The evidence of record does not show a diagnosis of a 
current throat disorder.  

3.  Prior to September 26, 2003, dorsal lumbar paravertebral 
myositis was not productive of more than a moderate 
limitation of lumbar motion.

4.  Since September 26, 2003, dorsal lumbar paravertebral 
myositis has not been manifested by 30 degrees or less of 
thoracolumbar spine forward flexion, or by favorable 
thoracolumbar spine ankylosis.


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

2.  A chronic throat disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  

3.  The criteria for a rating in excess of 20 percent for 
dorsal lumbar paravertebral myositis have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through a January 2004 letter and July 2004 supplemental 
statement of the case, to include notice of what evidence and 
information are necessary to substantiate his claims; and 
notice of his and VA's obligation to obtain certain evidence, 
including VA's duty to obtain all relevant evidence in the 
custody of a Federal department or agency.  As such, the 
duties to notify the veteran of necessary evidence, as well 
as the responsibility for obtaining or presenting that 
evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant was notified of the 
need for a VA examination, and he was seen for those studies 
in February and March 2004.  The veteran was notified in a 
January 2004 letter to advise VA how it could secure 
pertinent evidence that he was aware of.  He was also advised 
what evidence VA had requested, and notified in the January 
2004 letter and July 2004 supplemental statement of the case 
what evidence had been received.  He was essentially notified 
in the above documents that he needed to submit all evidence 
in his possession.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence first established after the May 
1994 and July 1996 rating decisions, the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, since receiving 
notice, the veteran has had ample opportunity to provide 
additional pertinent evidence since being informed of the 
evidence needed to substantiate his claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Service connection for a sinus disorder
and throat disorder

The veteran contends that he has sinus and throat disorders 
that are caused by his service-connected otitis externa.  He 
asserts that his auditory canal disease with recurrent ear 
infections has affected his throat and sinuses.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

A review of the service medical records show occasional 
treatment for recurrent ear infections associated with throat 
infections.  At his August 1983 discharge examination the 
veteran's throat and sinuses were clinically evaluated as 
normal.

Private medical records dated in June 1986 show that the 
veteran was seen with complaints of throat pain.  The 
diagnosis was acute throat pain.  VA records dated in October 
1992 note maxillary sinus changes on X-rays.  

In January 1994, the veteran was seen for a VA examination 
which concluded that neither rhinopharyngitis, nor sinusitis, 
nor any other nose or throat pathology was secondary to, or 
the result of, otitis externa.  

Records dated in January and July 1997 show complaints for 
ear and throat pain.  The assessment was otitis.

The veteran was accorded a VA examination in March 2004.  He 
complained of recurrent nasal congestions and headaches since 
1982.  Following physical examination the diagnosis was 
allergic rhinitis with normal sinus X-rays.  The examiner 
stated that there was no evidence of a sinus condition in the 
service medical records.  The veteran was seen and treated 
for recurrent ear (otitis externa) infections.  He was seen 
for throat infections.  There was no evidence of sinus 
disease or condition present, and no relationship was found 
to complaints during active service.  The examiner also found 
no relationship between otitis externa and sinus pathology.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Gilpin v. West, 
155 F. 3d 1353, 1356 (Fed. Cir. 1998) (holding that a showing 
of current disability was required for a grant of service 
connection).

In the instant case, there is no competent evidence that that 
the veteran currently has a sinus or throat disorder that is 
related to service or a service connected disorder.  
Accordingly, service connection for such disorders cannot be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of a current disability, there can 
be no valid claim).  Accordingly, the benefit of the doubt 
rule is not for application in this instance.



II.  Entitlement to an increased rating for
 myositis of the dorsal lumbar paravertebral

Historically, a July 1984 rating decision granted service 
connection for chronic and recurrent mechanical low back pain 
and assigned a noncompensable evaluation.  A September 1990 
rating decision assigned a 20 percent rating and 
recategorized the disorder as dorsal lumbar paravertebral 
myositis.  The appellant filed his current application for an 
increased rating in September 1994.  The 20 percent 
evaluation has remained in effect since 1990.  

Private medical records dated from 1992 to 1994 show 
treatment for persistent pain in the lower back with 
radiation into the lower extremities and upper back.  

A VA spine examination was performed in April 1996.  The 
appellant complained of low back pain with radiation to 
midspine and cervical spine.  He complained of lower 
extremity numbness.  On examination there were no postural 
deformities or fixed deformities of the back.  There was 
evidence of a moderate lumbar paravertebral muscle spasm.  
Range of motion studies showed forward flexion to 60 degrees; 
backward extension to 15 degrees; and right and left lateral 
flexion to 20 degrees.  There was exquisite pain objectively 
on all movements of the lumbar spine.  There was no muscle 
atrophy of the lower extremities.  There was negative 
straight leg raising, bilaterally.  Muscle strength in both 
legs was normal.  Patellar and Achilles reflexes were 2+.  
The diagnosis was dorsolumbar paravertebral myositis.  

A VA spine examination was performed in March 1997.  The 
veteran complained of back pain that radiated into the lower 
limbs and upper back with occasional numbness.  On 
examination, he had a normal gait.  There was no evidence of 
postural abnormalities or fixed deformities.  There was an 
increase in the lumbar lordosis, and there was muscle spasm 
with tenderness in the lumbosacral region.  Range of motion 
was as follows: forward flexion to 55 degrees; backward 
extension to 20 degrees; left lateral flexion to 30 degrees; 
and right lateral flexion to 45 degrees; and rotation to the 
right and left was to 30 degrees.  There was no significant 
objective evidence on pain, but some discomfort.  He had 5/5 
strength in lower extremity major muscle groups.  There were 
no sensory deficits.  Knee jerks and ankle jerks were 
symmetric.  The diagnosis was chronic low back syndrome with 
lumbosacral myositis.

A VA spine examination was conducted in May 1998.  On 
examination, he had full and complete range of motion of the 
lumbar spine, except with backward extension, which was to 20 
degrees.  There was mild objective evidence of pain on motion 
on all movements of the lumbar spine.  There was mild lumbar 
paravertebral muscle spasm.  There was no objective evidence 
of weakness of the legs.  There was mild tenderness to 
palpation of the lumbar paravertebral muscles.  There was no 
evidence of muscle atrophy of the lower extremities.  He had 
a normal gait cycle.  Knee jerks and ankle jerks were 
symmetric.  There was negative straight leg raising, 
bilaterally.  An electromyograph revealed normal findings.  
The diagnosis was dorsolumbar paravertebral myositis.  

A VA spine examination was conducted in February 2004.  The 
veteran complained of increasingly intense low back pain, 
stiffness upon awakening, and constant, burning low back 
pain.  He reported that he was able to continue to function 
at work, but had difficulty with household chores.  Walking 
for approximately 1/2 hour produced increased low back pain.  
He could perform all activities of daily living.  On 
examination, he ambulated with erect posture, adequate 
alignment of head over trunk.  He had symmetry in appearance 
and spinal motion rhythm.  He walked with equal step length, 
normal cadence, and without assistive devices.  Range of 
motion of the thoracolumbar spine was as follows: flexion was 
to 52 degrees; extension was to 15 degrees, lateral bending 
on the left and right was to 25 degrees, and rotation on the 
right and left was to 30 degrees.  There was no increase or 
decrease in pain with repetitive motion.  There was no 
evidence of weakness, lack of endurance, fatigue, or 
incoordination of the back muscles.  There was tenderness to 
palpation, mild spasms, L5-S1.  The sensory examination was 
unremarkable.  The motor examination was unremarkable.  The 
diagnosis was lumbar myositis.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2004).  Specific 
diagnostic codes will be discussed where appropriate below.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  Under such circumstances, the 
regulation as it existed prior to the change is applicable to 
the veteran's claim for the period prior to September 26, 
2003, and the revised regulation is applicable from September 
26, 2003 forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) a 
moderate limitation of lumbar motion warranted a 20 percent 
disability rating, and a severe limitation of lumbar motion 
warranted a 40 percent disability rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine was promulgated providing 
that with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease the following ratings will apply.  Further, 
with the new criteria VA recognizes that the thoracic and 
lumbar spine move as a unit, and that it is clinically 
difficult to separate the range of motion of one spinal 
segment from the other.  67 Fed.Reg. 56511 (2002).  Hence, 
unless specifically distinguished by a VA physician and 
thoracolumbar motion must be assumed to involve the thoracic 
spine.

Under the revised criteria a 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a (2004).  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

The veteran is currently assigned a 20 percent evaluation for 
dorsal lumbar paravertebral myositis.  

Applying the rating criteria effective prior to September 23, 
2002, the Board finds that the veteran does not demonstrate a 
severe limitation of motion of the lumbar spine, which is 
required in order to warrant the next higher evaluation of 40 
percent under Diagnostic Code 5292.  The medical evidence 
shows that the veteran has limited motion of his lumbar 
spine, but the demonstrated range of motion is indicative of 
moderate limitation, which warrants a 20 percent evaluation, 
which is currently assigned for the veteran's lumbar spine 
disability.  VA treatment records show treatment for pain in 
the low back and VA examination reports show moderate range 
of motion and a normal gait pattern.  The medical evidence of 
record does not provide a basis for a rating greater than 20 
percent under Diagnostic Code 5292.

In considering whether an evaluation in excess of 20 percent 
for a lumbosacral disability is warranted under any other 
applicable diagnostic code, the Board notes that 38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003) is not for application 
because the medical record does not demonstrate, nor does the 
veteran contend, that ankylosis of the lumbar spine is 
present.  Therefore an evaluation of the veteran's disability 
under Diagnostic Code 5289 is accordingly not warranted.

In considering 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003), the Board notes there are no findings of listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion for the 
period in question. Consequently, in the absence of competent 
findings of the above criteria, a 40 percent evaluation under 
Diagnostic Code 5295 is not warranted.

The Board notes that separate disability ratings under 
Diagnostic Code 5292 and Diagnostic Code 5295 are not 
permissible because both of these diagnostic codes 
contemplate limitation of motion in the lumbar spine.  38 
C.F.R. § 4.14 (2003).

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, the evidence of record does not reveal 
limitation of motion or other findings that would warrant a 
higher rating under the new criteria.  That is, there is no 
evidence of favorable ankylosis, or evidence that forward 
flexion of the thoracolumbar spine is 30 degrees or less.  
Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating in excess of 20 
percent for dorsal lumbar paravertebral myositis under 4.71a, 
Diagnostic Codes 5237 (2004).  

Finally, in reaching its determination consideration has been 
given to the impact of the veteran's functional loss due to 
pain when rating service-connected disabilities, as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional 
limitation of the lumbar spine (i.e. limitation of motion) is 
clearly due to his pain.  However, there is no evidence that 
pain produces any greater disability than that which has 
already been considered in assigning a 20 percent evaluation.  
There is no objective evidence of additional functional 
impairment to include flare-ups, disuse atrophy due to pain, 
or skin changes due to pain.  Accordingly, there is no 
evidentiary basis for a higher rating under DeLuca.


ORDER

Service connection for a sinus disorder, claimed as secondary 
to otitis externa is denied.

Service connection for a throat disorder, claimed as 
secondary to otitis externa is denied.  

A rating in excess of 20 percent for dorsal lumbar 
paravertebral myositis is denied.  

REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.

As part of the Board's December 2003 remand, the RO, among 
other things, was to make arrangements for an orthopedic 
examination to determine whether there was X-ray evidence of 
arthritis, and if so what areas of the spine.  If arthritis 
was present, the examiner was to opine whether it was it was 
at least as likely as not that arthritis was the result of 
disease or injury in service, or due to or aggravated by 
service-connected paraspinal myositis.  While the examiner 
opined that that there was no evidence of arthritis, there is 
no evidence that radiographic testing was conducted in 2004.  
Accordingly, corrective action is required.  Id.  

Therefore, this matter is again REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination, to include X-rays studies, 
to determine whether there is current 
radiological evidence of spinal 
arthritis.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review of the case.  If 
arthritis is present, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the arthritis 
is a result of disease or injury in 
service, or is a result of service-
connected dorsal lumbar paraspinal 
myositis.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


